Citation Nr: 0700727	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  00-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
post-operative resection of Haglund's deformity of the right 
foot prior to October 24, 1996.

2.  Entitlement to a rating in excess of 10 percent for post-
operative resection of Haglund's deformity of the right foot 
for the period October 24, 1996 to June 9, 2000.

3.  Entitlement to a rating in excess of 20 percent for post-
operative resection of Haglund's deformity of the right foot 
for the period on and after June 10, 2000.

4.  Entitlement to an increased (compensable) rating for a 
calcaneal spur of the left heel prior to June 10, 2000.  

5.  Entitlement to a rating in excess of 10 percent for a 
calcaneal spur of the left heel for the period on and after 
June 10, 2000.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1990.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran has filed a claim for service connection for 
arthritis of the bilateral shoulders.  See June 2005 VA Form 
21-4138.  As the record does not reflect that the RO has 
addressed this issue, it is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to October 24, 1996, the veteran's post-operative 
resection of Haglund's deformity of the right foot did not 
cause limitation of function.  

2.  For the period October 24, 1996 to June 9, 2000, the 
veteran's post-operative resection of Haglund's deformity of 
the right foot was manifested by a painful scar and findings 
that do not approximate moderate foot injury.  

3.  Since June 10, 2000, the veteran's post-operative 
resection of Haglund's deformity of the right foot has been 
described as no more than moderately severe.  


4.  The veteran's calcaneal spur of the left heel was 
manifested by mild symptoms prior to June 10, 2000; since 
June 10, 2000, the symptoms have been moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to October 
24, 1996 for post-operative resection of Haglund's deformity 
of the right foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (1996).  

2.  The criteria for a rating in excess of 10 percent for 
post-operative resection of Haglund's deformity of the right 
foot for the period October 24, 1996 to June 9, 2000 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  

3.  The criteria for a rating in excess of 20 percent for 
post-operative resection of Haglund's deformity of the right 
foot for the period on and after June 10, 2000 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective prior to and after August 30, 
2002) (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

4.  The criteria for a compensable rating for a calcaneal 
spur of the left heel prior to June 10, 2000 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

5.  The criteria for a rating in excess of 10 percent for a 
calcaneal spur of the left heel for the period on and after 
June 10, 2000 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection was initially granted for post-operative 
resection of Haglund's deformity of the right foot pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805 and for calcaneal 
spur left heel pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5010, with noncompensable evaluations effective 
June 9, 1990.  See August 1990 rating decision.  The veteran 
filed a claim for increased rating in June 1995 but the 
noncompensable evaluations were continued.  See July 1995 
rating decision.  The veteran appealed the July 1995 rating 
decision.  Since the inception of his appeal, post-operative 
resection of Haglund's deformity of the right foot has been 
increased to 10 percent pursuant to Diagnostic Code 7804, 
effective October 24, 1996, and to 20 percent pursuant to 
Diagnostic Codes 7804-5284, effective June 10, 2000.  An 
increase to 10 percent for calcaneal spur of the left heel 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5010, 
effective June 10, 2000, was also granted during the appeal 
period.  See January 1997 and November 2000 rating decisions.  

Despite the increased ratings granted by the RO, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  Thus, the Board will consider 
whether the evidence supports a compensable rating for post-
operative resection of Haglund's deformity of the right foot 
prior to October 24, 1996, a rating in excess of 10 percent 
for the period October 24, 1996 to June 9, 2000, and a rating 
in excess of 20 percent for the period on and after June 10, 
2000.  The Board will also consider whether the evidence 
supports a compensable rating for a calcaneal spur of the 
left heel prior to June 10, 2000 and a rating in excess of 10 
percent for the period on and after June 10, 2000.  

As for pertinent rating criteria used to evaluate the 
veteran's service connected right foot, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 evaluate scars.  During 
the pendency of the veteran's appeal, the criteria for 
evaluating scars were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of August 30, 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 has been utilized in 
rating the veteran's right foot disability, and provides 10, 
20 and 30 percent ratings for moderate, moderately severe, 
and severe foot injuries, respectively.  

The veteran's service connected left heel has consistently 
been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which provides that traumatic arthritis substantiated 
by x-ray findings is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis is rated 
according to limitation of motion for the joint or joints 
involved, which, in this case, involve the foot and can be 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 
5284.  There have been no changes to these diagnostic codes 
during the periods in question.  

I.	Increased rating for post-operative resection of 
Haglund's deformity of the right foot 

As noted above, the RO originally utilized Diagnostic Code 
7805 to grant service connection for post-operative resection 
of Haglund's deformity of the right foot.  A noncompensable 
evaluation was assigned because there was no evidence to 
support a compensable rating, such as a finding that the scar 
was tender.  The RO subsequently utilized Diagnostic Code 
7804 in granting the increase to 10 percent.  As these 
ratings were in effect prior to the 2002 amendments, the 
Board need only consider the old scar rating criteria in 
determining whether to grant a compensable rating prior to 
October 24, 1996 and a rating in excess of 10 percent for the 
period October 24, 1996 to June 9, 2000.  The 20 percent 
evaluation was assigned pursuant to Diagnostic Code 7804 in 
conjunction with 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
effective June 10, 2000.  As such, both the old and new scar 
rating criteria must be applied to determine if a rating in 
excess of 20 percent is warranted.  The Board notes that the 
RO subsequently assigned a separate 10 percent rating for 
scar, right heel, associated with post-operative resection of 
Haglund's deformity of the right foot pursuant to Diagnostic 
Code 7804, effective June 10, 2000.  See May 2005 rating 
decision.  

Consideration must also be given to whether there are other 
manifestations of the service-connected scar that would 
support assignment of a separate, compensable evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (Impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation.).  

A.	Entitlement to a compensable rating for post-
operative resection of Haglund's deformity of the right 
foot prior to October 24, 1996.

The veteran underwent a VA compensation and pension (C&P) 
examination in July 1995, at which time he complained of 
continuous pain in both heels.  Objective findings revealed 
mild pes planus with weight bearing, otherwise normal 
dorsalis pedis and posterior tibial pulses and no 
deformities.  The veteran's feet appeared normal and function 
and gait were normal as well.  In pertinent part, the veteran 
was diagnosed with status post op surgery right heel for 
exostosis of right heel.  

The veteran underwent another VA C&P examination in November 
1996.  The examiner noted a seven centimeter scar along the 
lateral side of the talus, which was sensitive to touch.  The 
veteran was able to invert and evert his feet while receiving 
support (due to pain in his right knee), but walked very 
poorly on toes and heels and was unable to squat.  In 
pertinent part, the veteran was diagnosed with status post 
surgery of the right foot for exostosis (Haglund's deformity) 
done in Germany on March 4, 1985.  Although the VA 
examination was not conducted until November 1996, the RO 
applied a 10 percent rating effective October 24, 1996, the 
date the VA exam was prepared to be set up.  See January 1997 
rating decision.  

The evidence of record does not support the assignment of a 
compensable rating for service-connected post-operative 
resection of Haglund's deformity of the right foot prior to 
October 24, 1996 under old Diagnostic Code 7805 as there is 
no evidence of limitation of function of his right foot 
during the July 1995 or November 1996 C&P examinations.  In 
fact, the veteran had normal gait and function of his feet in 
July 1995 and, although he had trouble walking and was unable 
to squat during the November 1996 examination, he was able to 
invert and evert his feet while receiving support (support 
given due to pain in his right knee).  

Nor would a compensable rating be warranted pursuant to the 
other diagnostic criteria used to evaluate scars.  As an 
initial matter, old diagnostic codes 7800, 7801, and 7802 
would not apply as the veteran's scar is not a disfiguring 
scar located on his head, face, or neck (7800), and is not 
the result of a third or second degree burn (7801 and 7802, 
respectively).  Nor is there any evidence to support a 
compensable rating under old diagnostic codes 7803 or 7804 as 
there is no indication that the scar was superficial and 
poorly nourished with repeated ulceration (7803) or was 
superficial and tender and painful on objective demonstration 
(7804).  See July 1995 C&P examination report; treatment 
records from the VA Medical Center (VAMC) in Bay Pines dated 
between September 1992 and October 1996.  

B.	Entitlement to a rating in excess of 10 percent for 
post-operative resection of Haglund's deformity of the 
right foot for the period October 24, 1996 to June 9, 
2000

The veteran underwent a VA C&P examination in June 2000.  The 
veteran reported that the surgery he underwent for resection 
of a posterior calcaneal spur on the right heel was a 
complete failure as he continued to have pain and the pain 
was worse than prior to surgery.  He denied the use of any 
canes or assistive devices, but did report using a heel lift 
and an orthotic in both shoes.  The veteran indicated that he 
had significant morning pain and stiffness with limping every 
morning.  Physical examination revealed palpable pulses, no 
edema, intact deep tendon reflexes and intact sensation.  
Muscle tone was intact, but there was pain on flexion of both 
feet, right greater than left.  The skin was intact and well 
hydrated, and a well-healed scar was noted on the posterior 
lateral right heel, which was hypersensitive to light touch.  
Musculoskeletal examination revealed significant pain and 
residual calcific bursitis on the right posterior heel.  The 
insertion of the right Achilles tendon appeared wider and 
broader than the left and there was significant pain on 
insertion.  Radiographs of the right heel showed evidence of 
a resection of the posterior superior lateral aspect with 
significant regeneration and osteophytosis.  An impression of 
bilateral and significant calcific bursitis with 
retrocalcaneal calcific bursitis noted, right greater than 
left.  The right posterior heel was more acute and more 
symptomatic than the left and the VA examiner was unable to 
palpate the posterior aspect of the right heel without 
significant pain.  The examiner opined that this was causing 
the veteran significant disability and significant pain along 
that site which would limit his ambulation.  

Under the old rating criteria for Diagnostic Code 7804, a 10 
percent evaluation is the highest schedular rating available.  
As such, an increased rating is not available under this 
diagnostic code for service-connected post-operative 
resection of Haglund's deformity of the right foot for the 
period October 24, 1996 to June 9, 2000.  Ratings in excess 
of 10 percent are provided under old diagnostic codes 7800 
and 7801 but, as noted above neither of these diagnostic 
codes apply to the veteran's scar as it is not located on his 
head, face or neck and is not the result of a third degree 
burn.  

As the RO later used diagnostic code 5284, other foot injury, 
as a basis for the assignment of a higher rating, the Board 
has considered whether the findings for the period between 
October 1996 and June 2000 support the assignment of a 
separate compensable, or a higher rating, under this 
diagnostic code, and concludes that they do not.  The main 
findings consist of pain, but, objectively, the only 
functional limitation noted on examination was a slight limp.  
The Board concludes that this does not more nearly 
approximate a moderate foot injury, so as to support the 
assignment of a compensable rating using diagnostic code 
5284.



C.	Entitlement to a rating in excess of 20 percent for 
post-operative resection of Haglund's deformity of the 
right foot for the period on and after June 10, 2000

The veteran underwent a VA C&P examination in August 2004.  
He reported right foot pain and occasional swelling, redness, 
fatigability and lack of endurance.  The veteran also 
reported that the area over the incision line was very 
sensitive.  He reported suffering flares up from standing, 
which could be alleviated with icing and rest.  The veteran 
denied using a crutch, brace, cane or corrective shoes, but 
does have an insert inside of his shoes to help with support, 
which makes it difficult for him to walk.  Objective findings 
included palpable pedal pulses, bilateral feet; capillary 
fill time less than three seconds times ten toes; and no open 
lesions or signs of acute bacterial infection.  There was 
exquisite tenderness along the course of the approximate six 
centimeter long incision on the lateral aspect of the right 
heel, but no swelling and no pain along the course of the 
Achilles tendon on direct palpation.  There was pain at zero 
degrees of dorsiflexion that extends up to three degrees with 
continued pain on the right side; other movements on plantar 
flexion and inversion-eversion were minimally discomforting 
but elicited normal ranges of motion.  The veteran had rectus 
heels on stance and a limp favoring the right lower extremity 
on gait, but there were no callosities, abnormal shoe gear, 
or other skin or vascular changes noted.  The veteran was 
unable to rise on his toes and had 3/5 plantarfelxory 
strength due to the tenderness of the right side.  An 
assessment of bilateral calcaneal spurring and status post 
surgery right lower extremity with localized tenderness of 
the incision line area was made.  The VA examiner opined that 
the removal of the Haglund's deformity is causing the veteran 
discomfort, which was evidenced by his gait favoring the 
right lower extremity and the tenderness experienced with 
palpation of the incision line.  The examiner noted that the 
tenderness is more of the incision line rather than the 
Achilles complex on the right side.  The examiner opined that 
the disability picture was "moderately severe" as the 
veteran was able to walk and received no treatment past 2002.  

As noted above, the 20 percent rating for service-connected 
post-operative resection of Haglund's deformity of the right 
foot, effective June 10, 2000, was made pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 in conjunction with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  A rating in excess of 20 
percent is impossible under both the old and new criteria for 
Diagnostic Code 7804.  A rating in excess of 20 percent is 
provided under Diagnostic Code 5284 for severe foot injuries.  
Based on the opinion provided by the examiner during the 
August 2004 VA examination, however, there is no evidence to 
support a finding that the veteran's right foot disability is 
severe.  As such, a rating in excess of 20 percent is not 
warranted for the period on and after June 10, 2000 pursuant 
to Diagnostic Code 5284.

Ratings in excess of 20 percent are provided under the old 
and new Diagnostic Codes 7800 and 7801.  For the same reasons 
as stated above, old and new Diagnostic Code 7800 is not 
applicable to the instant case and neither is old Diagnostic 
Code 7801.  New Diagnostic Code 7801 rates scars that are 
deep, or that cause limited motion, based on the area of the 
scars.  As an initial matter, there is no evidence of any 
underlying soft tissue damage so as to classify the veteran's 
scar as deep.  Although exquisite tenderness was noted along 
the course of the incision line, the length was approximately 
six centimeters long along the lateral aspect of the right 
heel.  Consequently, the area required for a rating in excess 
of 20 percent under new Diagnostic Code 7801 has not been 
demonstrated.  Ratings in excess of 20 percent are also 
provided under Diagnostic Codes 5276, 5278 and 5283.  None of 
these codes apply to the instant case, however, as there is 
no evidence of acquired flat foot, acquired claw foot (pes 
cavus), or malunion or nonunion of the tarsal or metatarsal 
bones.  See August 2004 VA examination report; VA podiatry 
surgery notes dated July 2000, May 2003, April 2004 and 
October 2004; November 2004 podiatry consult; August 2004 x-
rays.  For these reasons, an increased rating for the period 
on and after June 10, 2000 is not supported by the evidence 
of record.  

II.	Increased rating for calcaneal spur of the left heel 

The veteran's service connected left heel has consistently 
been rated as traumatic arthritis, which is to be rated under 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  Degenerative arthritis established by 
x-ray findings is rated according to limitation of motion for 
the joint or joints involved.  

In this case, the criteria for limitation of motion of the 
foot are found at Diagnostic Codes 5276 through 5284.  As 
such, the Board must determine whether a compensable rating 
is warranted under and of these diagnostic codes for the 
period prior to June 10, 2000.  Some of these diagnostic 
codes, however, are not applicable to the veteran's service-
connected calcaneal spur of the left heel as there is no 
evidence of bilateral weak foot (5277), acquired claw foot 
(pes cavus) (5278), anterior, unilateral or bilateral 
metatarsalgia (5279), unilateral hallux valgus (5280), severe 
unilateral hallux rigidus (5281), hammer toe (5282) or 
malunion or nonunion of the tarsal or metatarsal bones 
(5283).  See July 1995, November 1996 and June 2000 VA 
examination reports; treatment records from the VAMC in Bay 
Pines dated between September 1992 and May 2000.  

During the July 1995 VA examination, the veteran complained 
of continuous pain in both heels and had some difficulty 
rising on his heels, but his feet appeared normal and gait 
and function were normal.  In pertinent part, a diagnosis of 
heel spur left foot with exostosis left heel was made.  
During the November 1996 VA examination, the veteran walked 
very poorly on his heels and x-rays revealed bony spurs or 
exostosis on the left heel as compared with the right.  He 
was diagnosed with exostosis of the heel of the left foot 
(Haglund's deformity).  

The evidence of record does not support the assignment of a 
compensable rating pursuant to Diagnostic Code 5284 as there 
is no finding of moderate disability.  See July 1995 and 
November 1996 VA examinations; treatment records from the Bay 
Pines VAMC dated between September 1992 and May 2000.  Nor is 
a compensable rating under Diagnostic Code 5276 warranted.  
Although pes planus with weight bearing was noted during the 
July 1995 VA examination, it was described as mild and would 
not meet the criteria for a 10 percent evaluation.  Moreover, 
there was no indication of pes planus on subsequent 
examination or in the VA treatment records.  See November 
1996 and June 2000 VA examination reports; treatment records 
from the VAMC in Bay Pines dated between September 1992 and 
May 2000.  As such, the evidence of record does not support a 
compensable rating for calcaneal spur of the left heel prior 
to June 10, 2000.  

The evidence of record also does not warrant the assignment 
of a rating in excess of 10 percent for calcaneal spur of the 
left heel for the period on and after June 10, 2000.  During 
the June 2000 VA examination, a musculoskeletal examination 
revealed a large posterior lateral spur on the left heel that 
was painful to palpation.  An impression of bilateral and 
significant calcific bursitis with retrocalcaneal calcific 
bursitis, right greater than left, was made, and the examiner 
reported that left heel was less acute and less symptomatic 
than the right.  Based on the findings during this 
examination, the RO found the veteran's left heel disability 
resulted in moderate symptoms.  See November 2000 rating 
decision.  

The veteran underwent two other VA examinations.  In August 
2004, he exhibited pain starting at three degrees of 
dorsiflexion and extending up to five degrees of dorsiflexion 
maximum on the left side.  Other movements on plantar flexion 
and inversion-eversion were minimally discomforting but did 
not result in any limitation of motion and the left side 
exhibited 4/5 plantarfelxory strength.  An impression of 
bilateral calcaneal spurring was made, and the VA examiner 
reported that the left foot had some tenderness, but was not 
nearly as tender as the right.  The Board acknowledges that 
the examiner indicated that the right heel was "moderately 
severe" but did not indicate what the disability picture for 
the left heel was.  Since the examiner did indicate that the 
left heel was less tender than the right, it can be inferred 
that the left heel was no more than "moderate."  

During a February 2005 VA examination specifically conducted 
to evaluate the veteran's left heel, he reported moderate 
daily pain (5/10 on an average day).  He indicated that the 
pain escalated with long periods of standing and reported 
that he wears orthotics, which give some relief.  His gait 
was antalgic and he limped favoring the left side.  He 
reported frequent flare-ups causing pain in both feet.  On 
examination, pulses were normal, there was no edema, and the 
skin was intact and well hydrated.  Musculoskeletal 
examination revealed normal arch height and large posterior 
spur on the left heel.  X-rays showed a large posterior 
calcification of the Achilles tendon, which was very palpable 
and painful to touch.  The veteran was diagnosed with large 
retrocalcaneal spur and calcified Achilles tendon, left heel.  
Although there is evidence that the veteran's Achilles tendon 
was painful and palpable to touch, the veteran described 
daily pain associated with his left heel as moderate.  As 
such, the evidence indicates that his symptoms more nearly 
approximate the criteria for a moderate foot injury under 
Diagnostic Code 5284.  

III.	DeLuca

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  The veteran exhibited pain on flexion of both 
feet during the June 2000, August 2004 and February 2005 VA 
examinations.  During the August 2004 VA examination, the 
examiner opined that he would expect less than five percent 
of additional range of motion during an increase in pain, 
which would be due to the sensitivity over the area.  In 
February 2005, the examiner indicated that the veteran 
exhibited evidence of abnormal weight bearing and functional 
limitations with walking, which appears to have an affect on 
his occupation due to significant pain in both heels.  There 
was no additional range of motion lost due to pain or after 
repeated use.  

Although the Board acknowledges that the most recent evidence 
indicates that the veteran exhibits pain, abnormal weight 
bearing and functional limitations with walking, and has 
taken the effects of pain into consideration, a higher rating 
for his right and left foot disabilities on the basis of 
limitation of function due to pain is not warranted during 
any of the periods in question.  This is so because the 
assignment of a 20 percent rating for the veteran's service-
connected post-operative resection of Haglund's deformity of 
the right foot and the assignment of a 10 percent rating for 
the veteran's service-connected calcaneal spur of the left 
heel contemplate such functional loss.  As such, ratings in 
excess of those assigned are not warranted under 38 C.F.R. 
§§ 4.40 and 4.45 pursuant to the guidelines set forth in 
DeLuca.  



IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a July 1995 rating 
decision that, in pertinent part, denied increased ratings 
for post-operative resection of Haglund's deformity of the 
right foot and calcaneal spur of the left heel.  It is 
acknowledged that the veteran was not provided with section 
5103(a) notice concerning the evaluation of his claims until 
after the issuance of the rating decision that is the subject 
of this appeal.  The claim, however, was filed before the 
current section 5103(a) notice requirement became effective 
in November 2000 and was also remanded in order to effect 
compliance with the duties to notify and assist.  

Pursuant to the March 2004 remand, the veteran was advised of 
the necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession that pertains to the claim.  See 
August 2004 letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  Although the 
veteran has not been provided notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, there is no prejudice in proceeding with the 
issuance of a final decision as his service connection claims 
were substantiated years ago and he was subsequently given 
notice and an opportunity to provide information, evidence 
and argument concerning a higher rating.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA treatment records have been obtained 
and the veteran was afforded several appropriate VA 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable rating for post-operative resection of 
Haglund's deformity of the right foot prior to October 24, 
1996 is denied.

A disability rating in excess of 10 percent for post-
operative resection of Haglund's deformity of the right foot 
for the period October 24, 1996 to June 9, 2000 is denied.

A disability rating in excess of 20 percent for post-
operative resection of Haglund's deformity of the right foot 
for the period on and after June 10, 2000 is denied.

A compensable rating for a calcaneal spur of the left heel 
prior to June 10, 2000 is denied.  

A disability rating in excess of 10 percent for a calcaneal 
spur of the left heel for the period on and after June 10, 
2000 is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


